Citation Nr: 1541442	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-12 426	)	DATE
             	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for microcytic anemia, variously diagnosed as iron deficiency anemia and B-12 deficiency anemia, (claimed as multiple myeloma and B cell leukemia) to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which reviewed the Veteran's claim in accordance with a United States District Court case in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The RO denied entitlement to the benefits sought.  The Veteran filed a notice of disagreement (NOD) on August 2011.  A statement of the case (SOC) was provided on March 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on April 2014.

In the April 2014 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge via a Travel Board.  However, before such a Board hearing could be scheduled, the Veteran cancelled his hearing request in a letter dated in August 2014.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2014). 

The Board notes that the Veteran originally filed a claim for service connection for multiple myeloma, to include complaints of iron deficiency anemia, in October 2006.  The Veteran's claim was denied in a November 2006 rating decision, of which he was notified on November 21, 2006.  The Veteran did not submit any intention to appeal or additional evidence until the mandated Nehmer review in 2010.  As such, that rating decision was finalized on November 21, 2007 and would normally require the submission of new and material evidence to reopen.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).   However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for B cell carcinoma as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer.  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

At the outset, the Board notes that the Veteran has claimed presumptive service connection for exposure to chemical herbicides while serving in the Republic of Vietnam during the applicable presumptive period.  The Veteran's DD 214 reflects in-country service in the Republic of Vietnam during the presumptive period, therefore exposure to chemical herbicides is presumed.  In particular, the Veteran has claimed that he has a diagnosis of multiple myeloma and B cell leukemia, both conditions for which presumptive service connection is applicable.  However, the medical evidence of record does not reveal that the Veteran has or has ever been diagnosed with either multiple myeloma or B cell leukemia.  

Notwithstanding the foregoing, the Board notes that, for the Veteran's claim based upon a theory of direct service connection, no VA examination has been provided.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the Veteran has been shown to have a currently diagnosed disability, which has been diagnosed as microcytic anemia, to include iron deficiency anemia and B-12 deficiency anemia, since 1992.  Additionally, the Veteran has alleged an in-service injury by way of his conceded exposure to chemical herbicides while serving in the Republic of Vietnam.  Therefore, the issue turns upon a finding of a nexus between the two.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309  does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the medical evidence of record does not reveal that the Veteran's currently diagnosed anemia is related to or among the enumerated disorders in 38 C.F.R. § 3.309 and, therefore, does not meet the criteria for consideration of presumptive service connection for herbicide exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such anemia was directly related to the Veteran's military service, to include exposure to chemical herbicides.  Because the Veteran's exposure to chemical herbicides has been conceded and he does have a currently condition of anemia, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim, thereby requiring a medical opinion to determine if such nexus exists.  The Board will afford the Veteran a VA examination and medical opinion. 
Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his claimed microcytic anemia, to include iron deficiency anemia and B-12 deficiency anemia. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed microcytic anemia, to include iron deficiency anemia and B-12 deficiency anemia had its onset in service, or is otherwise the result of a disease or injury in service, to include any relationship to conceded chemical herbicide exposure while serving in the Republic of Vietnam.  The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for microcytic anemia due to herbicide exposure.  Rather, the Board seeks a medical opinion on the likelihood that this Veteran's microcytic anemia is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc., and the nature of microcytic anemia and the nature of the chemical compounds associated with herbicides.

A complete rationale with citations to relevant medical authority and literature should be provided where appropriate.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




